Citation Nr: 0016069	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-18 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left foot and left knee 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1991.  She appears to have had subsequent periods of inactive 
duty training, including during February 1994.  This appeal 
arises from a November 1995 rating decision of the Department 
of Veterans Affairs (VA), Atlanta, Georgia, regional office 
(RO).  

In September 1997, a hearing was held at the RO, before the 
undersigned Board of Veterans' Appeals (Board) member, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).  

In July 1998, the Board remanded the case for additional 
development.  Subsequently, a December 1999 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The preponderance of the evidence is against a finding 
that the veteran has a current chronic left knee or foot 
disorder.


CONCLUSION OF LAW

A chronic left foot or knee disorder was not incurred in or 
aggravated during active duty or while performing active duty 
for training or while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991); 38 C.F.R. § 
3.303(d) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran contends that she injured her left foot and knee 
during a long march in February 1994, during a period of 
active duty for training.  She contends that she has chronic 
residuals of those injuries.  The Board notes that the RO 
attempted to confirm whether the veteran was on active duty 
for training at the time of the alleged injury.  The National 
Personnel Records Center was unable to confirm any periods of 
active duty for training for the veteran; however, Naval 
Reserves documents of record seem to indicate that the 
veteran may have been on inactive duty training status during 
the period in question.  Given the basis for the decision 
below, the Board need not resolve that question.  

The record contains a February 1994 VA outpatient record 
showing treatment for a left ankle sprain.  The veteran 
reported that the injury had occurred on a nine-mile march 
two weeks earlier.  There was no edema or deformity of the 
knee shown.  X-rays of the left knee and ankle appeared 
normal.  

A VA general medical examination in August 1995 noted no 
limitation of mobility of the ankles or knees.  The veteran 
could perform a full squat without pain, but there was 
weightbearing crepitus noted in the left knee.  The diagnosis 
was degenerative joint disease without restricted mobility, 
left knee.  It is unclear on what basis the diagnosis of 
degenerative joint disease was made, given the normal X-ray 
findings. 

An October 1997 treatment record from Maurice Jove, M.D., 
indicated that the veteran reported pain in her left foot and 
left knee.  She was tender over the plantar fascia of the 
left foot.  Examination of the left knee showed 
patellofemoral crepitance and lateral tracking patella, 
negative drawer, Lachmann and pivot, no instability, and 
negative McMurray's sign.  Dr. Jove believed the veteran had 
some patellofemoral misalignment.  Follow-up in November 1997 
showed the veteran "doing better with regard to her knee.  
Should continue to improve."

A VA examination was conducted in October 1999.  The veteran 
reported little current difficulty with the left knee, foot 
and ankle.  She noted some pain on running or when standing 
for a long period or carrying a heavy object.  She reported 
no other restricted activities, and had received no recent 
treatment.  On examination, there was full range of motion, 
with no warmth, redness or swelling of the knee.  There was 
some retropatellar crepitus.  There was no warmth, redness or 
swelling of the foot or ankle.  Range of knee motion was from 
0 to 140 degrees, and range of ankle motion was from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  X-
rays of the foot, ankle and knee were negative.  The 
impression was chondromalacia of the patella; foot and ankle 
pain in the past, but asymptomatic at this time.  An addendum 
to the report dated in November 1999 stated:  "Medical 
records were reviewed.  For the left foot and left knee 
disorder there is no diagnosable disability at this time."

In reviewing the objective evidence of record, the Board 
notes that there is no showing of a left knee injury in 
February 1994; the available record shows only an ankle 
sprain.  Furthermore, the diagnosis of degenerative joint 
disease of the left knee made in 1995 is not supported by the 
consistently negative X-ray findings of record, and it is 
outweighed by the more recent and better supported October 
1999 VA examination report, which concluded that there was 
"no diagnosable disability" of the left foot or knee.  (The 
October and November 1997 reports by Dr. Jove did not 
identify chronic pathology; in fact, the veteran was noted to 
be improving and was expected to continue to do so.)

The weight of the evidence does not show that the veteran 
currently has an ascertainable disorder accounting for her 
complaints of foot and knee pain.  Her complaints are 
symptoms only and do not constitute a diagnosed medical 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

In view of the above, the Board concludes that service 
connection for a chronic left foot or knee disorder, claimed 
as incurred while performing active duty for training or 
while performing inactive duty training, must be denied.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991); 38 C.F.R. § 
3.303(d) (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

